HADLOCK, C. J.,
concurring.
I agree with the majority that this case must be reversed and remanded to the trial court. My reasoning *147diverges somewhat from the majority’s, however, prompting this concurrence.
I write to address the point on which the majority and dissent disagree: the extent to which the record made in the trial court must demonstrate how the trial court exercised its discretion in admitting evidence over an objection that the evidence should be excluded because its probative value is substantially outweighed by the danger of unfair prejudice. I concur with the majority’s conclusion that the record in this case does not adequately reflect an exercise of that discretion. I do so, however, not because I believe that this case differs significantly from State v. Conrad, 280 Or App 325, 381 P3d 880 (2016), rev den, 360 Or 851 (2017), which the majority strives to distinguish. Rather, I concur because I believe that the Supreme Court’s decision in State v. Hightower, 361 Or 412, 393 P3d 224 (2017), signals strongly that some of our court’s recent opinions may not fully reflect the Supreme Court’s command that, when a court’s admission of evidence involves a discretionary call under a rule like OEC 403, “the trial court must ‘make a record which reflects an exercise of discretion.’” State v. Barkley, 315 Or 420, 432, 846 P2d 390 (1993) (quoting State v. Mayfield, 302 Or 631, 645, 733 P2d 438 (1987)).
In Mayfield, 302 Or at 645, the Supreme Court set out four steps that a trial court must follow in determining, under OEC 403, whether the probative value of relevant evidence is substantially outweighed by the danger of unfair prejudice. See 286 Or App at 142 (describing the four steps). When a trial court engages in that process, an appellate court will review the trial court’s ultimate discretionary call for an abuse of discretion. State v. Baughman, 361 Or 386, 406, 393 P3d 1132 (2017). An appellate court can determine whether the lower court abused its discretion, however, only if the record demonstrates that the lower court did, in fact, engage in the discretionary exercise (e.g., under OEC 403, balancing the probative value of the evidence against the danger of unfair prejudice and other considerations). Thus, in Mayfield, the Supreme Court went so far as to suggest that, optimally, a trial court should make findings that reflect its exercise of discretion: “In this state trial judges are granted broad discretion when findings are made on the *148record to back up this discretionary call.” 302 Or at 647. And the court’s decision in Barkley repeated Mayfield's, admonition that a trial court record must at least reflect the court’s exercise of discretion. Barkley, 315 Or at 432.
Nonetheless, this court has moved away from requiring that the trial court record affirmatively reflect that the court engaged in an exercise of discretion and has held, instead, that it suffices if the record implicitly suggests that the lower court engaged in the discretionary exercise. See Conrad, 280 Or App at 332 (“[W]e are satisfied that the court implicitly balanced the ‘costs of the evidence against its benefits’ as is required by Mayfield”). We may discern an implicit exercise of discretion from the totality of the circumstances even when the court does not articulate its reasoning, and it expresses nothing more than its ruling on a motion to admit or exclude evidence, e.g., “that motion is * * * denied.” Id. at 331 (ellipses in Conrad).
Indeed, it now seems that we will conclude that the trial court did not engage in a discretionary exercise only in a very limited circumstance—when the record affirmatively demonstrates that the trial court did something other than make a discretionary call. That was the case in State v. Anderson, 282 Or App 24, 26, 386 P3d 154 (2016), rev allowed, 361 Or 486 (2017) where the trial court stated “it’s relevant” when it admitted evidence over an OEC 403 objection. We focused on that statement in concluding that the trial court had admitted evidence solely because it was relevant, without conducting the OEC 403 balancing that the party seeking to exclude the evidence had requested. Id. at 31-32 (“nothing about the statement ‘it’s relevant’ implies an assessment of the quantum of probative value of the evidence, let alone an assessment of the extent of potential prejudice and a balancing of the competing considerations”; rather, “it implies that the court’s analysis never reached beyond the threshold question of‘relevance’”). The dissent takes a similar approach in this case, focusing on the absence of anything in the record that suggests that the trial court did something other than balancing probative value against unfair prejudice. In its opinion, we should conclude that the trial court engaged in the discretionary balancing exercise that defendant requested in part because—although the *149trial court provided no explanation of its rulings—“there is nothing in the record that suggests that the trial court believed that it did not need to consider the unfair prejudice of the three interview clips before admitting them.” 286 Or App at 159 (Armstrong, J., dissenting).
That approach—searching the record for anything indicating what might have been the basis for a ruling that the trial court did not explain—has recently led to at least two split decisions from this court, with the majorities and dissents having different perceptions of what the record reveals about the trial court’s implicit decision making. This case is one; Anderson is the other. See Anderson, 282 Or App at 36 (DeVore, J., dissenting) (explaining dissent’s view that the trial court “implicitly assessed the prejudicial effect of’ the challenged evidence). In my view, the nature of the disagreements in those cases demonstrates that our current approach has become unworkable.
Perhaps more importantly, I do not believe that that approach can be reconciled with the Supreme Court’s very recent opinion in Hightower. In that case, the defendant sought to assert his right to representation in the middle of a trial. The trial court denied the motion. 361 Or at 414-15. On appeal, we determined that the trial court had implicitly found that granting the request would have disrupted the trial and, therefore, held that the court did not abuse its discretion in denying the defendant’s self-representation request. State v. Hightower, 275 Or App 287, 294, 364 P3d 29 (2015), rev'd, 361 Or 412, 393 P3d 224 (2017). On review, the Supreme Court disagreed. It explained that a trial court has discretion to deny a mid-trial self-representation motion, but—in ruling on the motion—the trial court “should make a record that reflects how it exercised that discretion.” Hightower, 361 Or at 413. In discussing how appellate courts will review such rulings for an abuse of discretion, the Supreme Court stated that the trial court record “must include some indication of how the trial court actually weighed the relevant competing interests involved.” Id. at 421 (emphasis added). Express findings are not required. However, the court stressed the need for “the record [to] reveal[] the reasons for the trial court’s actions.” Id. “It is not sufficient that an appellate court may be able to speculate *150about what might have been the trial court’s rationale for its decision.” Id. (emphasis in original).1
In my view, Hightower should prompt us to rethink our approach to appeals, like this one, that require us to determine whether a trial court actually engaged in a discretionary exercise, like OEC 403 balancing, that a party requested. Under Hightower, we may not speculate about whether a trial court exercised its discretion. Rather, we may conclude that a trial court engaged in an appropriate exercise of discretion only if the record affirmatively reflects both that the trial court did, in fact, exercise its discretion and the reasons for the court’s ultimate discretionary ruling. See also Mayfield, 302 Or at 645 (“The judge errs if the judge * * * fails to make a record which reflects an exercise of discretion.”). The record in this case reflects neither of those things. Accordingly, I concur with the majority that the appropriate disposition in this case is to reverse and remand. See Baughman, 361 Or at 410-11 (explaining scope of trial court’s authority on remand).

 The record in Hightower indicated that the trial court did not believe it had discretion to grant the defendant’s mid-trial self-representation motion. 361 Or at 422. Thus, to the extent that the Hightower record demonstrated that the trial court had not exercised its discretion at all, the case is analogous to Anderson in that respect. Nonetheless, the Supreme Court did not limit its discussion in Hightower to saying that it will reverse when the record demonstrates that the trial court did not exercise discretion. Rather, as discussed above, the court stressed repeatedly that the trial court record must demonstrate that the trial court did engage in the requested discretionary exercise. Id.